[Cite as Knott v. Knott, 2018-Ohio-4198.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

WILLIAM KNOTT                                         C.A. No.     28895

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
ARIELLE KNOTT                                         COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   DR-2015-04-1211

                                 DECISION AND JOURNAL ENTRY

Dated: October 17, 2018



        TEODOSIO, Judge.

        {¶1}     Arielle Knott appeals the judgment of the Summit County Court of Common

Pleas Domestic Relations Division overruling her objections to the August 2, 2017, magistrate’s

decision and finding her in contempt. We affirm in part, and reverse and remand in part.

                                                 I.

        {¶2}     William Knott filed a complaint for divorce against Arielle Knott in April 2015,

with a divorce decree having been entered in December 2015. Ms. Knott was designated as the

residential parent and legal custodian of the parties’ two minor children. Also pursuant to the

divorce decree, Mr. Knott was entitled to claim the two children as dependents for the 2015 tax

year, and beginning in the 2016 tax year, each parent was to claim one of the children as a

dependent for tax purposes.

        {¶3}     In 2015, Ms. Knott and her children moved in with her grandfather, who provided

for their support while Ms. Knott was unemployed. The grandfather claimed both children as
                                                 2


dependents for the 2015 tax year. Mr. Knott also claimed both children as dependents for his

2015 taxes. The Internal Revenue Service (“IRS”) requested proof of support from each of the

parties. After providing proof of support, the grandfather was given the tax exemption for both

children and Mr. Knott was assessed a penalty by the IRS. Subsequently, for the 2016 tax year,

Mr. Knott again claimed both children as dependents for tax purposes.

       {¶4}    In 2017, Mr. Knott filed a contempt motion alleging Ms. Knott had failed to

comply with the trial court’s order with regard to the 2015 tax exemptions and Ms. Knott filed a

contempt motion with regard to the 2016 tax exemptions taken by Mr. Knott. Hearings before

the magistrate were conducted and on August 2, 2017, the magistrate issued a decision finding

Ms. Knott in contempt and Mr. Knott not in contempt. On November 17, 2017, the trial court

overruled objections filed by Ms. Knott and issued an order: (1) finding Ms. Knott in contempt;

(2) reallocating the tax exemptions for 2016 to Mr. Knott; (3) ordering that Mr. Knott claim both

tax exemptions in future years as compensation for penalties assessed to him by the IRS; (4)

finding Mr. Knott not in contempt; and (5) stating that Ms. Knott was not permitted to claim the

children as tax dependents or allow her [grand]father or any other person to claim them for tax

exemptions.

       {¶5}    Ms. Knott now appeals, raising five assignments of error. Mr. Knott has not filed

an appellate brief in this matter and thus, this Court may, “in determining the appeal, * * * accept

[Ms. Knott’s] statement of the facts and issues as correct and reverse the judgment if [Ms.

Knott’s] brief reasonably appears to sustain such action.” Phillips v. Robinson, 9th Dist. Medina

No. 12CA0038-M, 2012-Ohio-6108, ¶ 6, quoting App.R. 18(C).
                                                3


                                                II.

       {¶6}    We note that Ms. Knott’s statement of the assignments of error on page one of her

brief to this Court do not reflect the headings and divisions contained within the body of the

brief. For the purposes of our review, we will use the headings as they appear in the body of the

brief as they more accurately reflect the arguments contained therein.

                               ASSIGNMENT OF ERROR ONE

       THE TRIAL COURT’S FINDING THAT “CONTRARY TO THE DIVORCE
       DECREE MOTHER TOOK BOTH EXEMPTIONS IN 2015 BY ALLOWING
       HER FATHER [SIC] TO CLAIM BOTH CHILDREN AS DEPENDENTS ON
       HIS TAX RETURN” IS CONTRARY TO THE MANIFEST WEIGHT OF THE
       EVIDENCE.

       {¶7}    “Generally, the decision to adopt, reject, or modify a magistrate’s decision lies

within the discretion of the trial court and should not be reversed on appeal absent an abuse of

discretion.”   Barlow v. Barlow, 9th Dist. Wayne No. 08CA0055, 2009-Ohio-3788, ¶ 5.

However, “[i]n so doing, we consider the trial court’s action with reference to the nature of the

underlying matter.” Tabatabai v. Tabatabai, 9th Dist. Medina No. 08CA0049-M, 2009-Ohio-

3139, ¶ 18.

       {¶8}    “This Court reviews contempt proceedings for an abuse of discretion.” Zemla v.

Zemla, 9th Dist. Wayne No. 11CA0010, 2012-Ohio-2829, ¶ 8. An abuse of discretion is more

than an error of judgment; it means that the trial court was unreasonable, arbitrary, or

unconscionable in its ruling. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983). When

applying this standard, a reviewing court is precluded from simply substituting its own judgment

for that of the trial court. Pons v. Ohio State Med. Bd., 66 Ohio St. 3d 619, 621 (1993).

       {¶9}    “To establish contempt, the moving party must ‘establish a valid court order,

knowledge of the order by the defendant, and a violation of the order.’” Henry v. Henry, 9th
                                                4


Dist. Summit No. 27696, 2015-Ohio-4350, ¶ 12, quoting State v. Komadina, 9th Dist. Lorain No.

03CA008325, 2004-Ohio-4962, ¶ 11. Civil contempt requires proof by clear and convincing

evidence. Zemla v. Zemla, 9th Dist. Wayne No. 11CA0010, 2012-Ohio-2829, ¶ 11. “Clear and

convincing evidence is that measure or degree of proof which is more certain than a mere

‘preponderance of the evidence,’ but not to the extent of such certainty as is required ‘beyond a

reasonable doubt’ in criminal cases, and which will produce in the mind of the trier of facts a

firm belief or conviction as to the facts sought to be established.” Cross v. Ledford, 161 Ohio St.
469, 120 N.E.2d 118 (1954), paragraph three of the syllabus.

       {¶10} In holding Ms. Knott in contempt, the trial court stated that “[c]ontrary to the

Divorce Decree, Mother took both exemptions in 2015 by allowing her [grand]father to claim

both children as dependents on his tax return.” It is not in dispute that Ms. Knott’s grandfather

claimed the children as dependents on his tax return for 2015.

       {¶11} The transcript of the hearing held on June 22, 2018, presents the following

exchange between the magistrate and counsel for Ms. Knott:

       THE COURT: The only issue before me is whether or not she was permitted to
       allow her grandfather.

       MR. UFHOLZ: She did not allow her grandfather. She had nothing to do with
       him filing.

       THE COURT:         How did the grandfather get access to the Social Security
       numbers?

       MR. UFHOLZ: He may have had Social Security numbers for her and the
       grandchildren, but she didn’t authorize him to file a return. She didn’t join in a
       return. She had nothing to do with that.

       ***

       MRS. KNOTT: My grandfather has had my kids’ Social Securities because
       William used to take them and he would –
                                                5


       {¶12} At the July 31, 2017, hearing, the magistrate again inquired as to how the

grandfather was able to get the children’s social security numbers. In response, counsel for Ms.

Knott responded: “He had filed in previous years. This was not the first year that he had taken

she and the children as dependents * * * so he already had all of that information.”

       {¶13} These exchanges, although not witness testimony, were the only discussions

relating to Ms. Knott’s knowledge of, or acquiescence to, her grandfather having claimed the

children as dependents. No evidence or testimony was presented to support the notion that Ms.

Knott “allowed” her grandfather to claim the children as dependents. We conclude that the mere

fact that Ms. Knott’s grandfather did so does not constitute the clear and convincing evidence

required to support a finding of contempt on the basis that Ms. Knott allowed him to claim her

children as dependents. The trial court thereby abused its discretion in finding Ms. Knott in

contempt.

       {¶14} Ms. Knott’s first assignment of error is sustained.

                               ASSIGNMENT OF ERROR TWO

       THE TRIAL COURT’S FINDING THAT “CONTRARY TO THE DIVORCE
       DECREE MOTHER TOOK BOTH EXEMPTIONS IN 2015 BY ALLOWING
       HER FATHER [SIC] TO CLAIM BOTH CHILDREN AS DEPENDENTS ON
       THIS TAX RETURN” IS CONTRARY TO THE LAW.

       {¶15} In her second assignment of error, Ms. Knott argues the trial court’s finding that

she allowed her grandfather to claim both children as dependents was contrary to law. We do

not reach the merits of this argument because our resolution of the first assignment of error has

rendered this assignment moot. Accordingly, we decline to address it. See App.R. 12(A)(1)(c).

                              ASSIGNMENT OF ERROR THREE

       THE TRIAL COURT’S REALLOCATION OF BOTH CHILD                                    TAX
       EXEMPTIONS TO FATHER WAS AN ABUSE OF DISCRETION.
                                                 6


       {¶16} In her third assignment of error, Ms. Knott argues the trial court erred in

reallocating the child tax exemptions for both children to Mr. Knott. We agree.

       {¶17} The trial court’s order overruling objections to the magistrate’s decision found

Ms. Knott in contempt, retroactively reallocated both child tax exemptions to Mr. Knott for the

2016 tax year, reallocated both child tax exemptions to Mr. Knott for subsequent years, and

found that Mr. Knott was not in contempt. The trial court further stated: “Henceforth, [Mr.

Knott] shall claim both children each year as tax exemptions on his tax return to compensate the

penalty assessed to him by the IRS.”

       {¶18} The reallocation of the child tax exemptions is a modification of the income tax

dependency exemptions. “[T]he trial court may modify the dependency exemption, just as any

other portion of a support order, only after finding a substantial change in circumstances.”

Hoban v. Hoban, 64 Ohio App. 3d 257, 261 (9th Dist.1990). “The determination of the tax

exemption is directly related to the support of the child; therefore, the trial court’s decision must

be in the best interest of the child in order to be upheld.” Bender v. Bender, 9th Dist. Summit

No. 20157, 2001 Ohio App. LEXIS 3212, *19 (July 18, 2001). “[A] trial court’s decision

regarding child support obligations falls within the discretion of the trial court and will not be

disturbed absent a showing of an abuse of discretion.” Pauly v. Pauly, 80 Ohio St. 3d 386, 390

(1997). An abuse of discretion is more than an error of judgment; it means that the trial court

was unreasonable, arbitrary, or unconscionable in its ruling. Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219 (1983).

       {¶19} In the case before us for review, the trial court made no findings of a substantial

change in circumstances. Likewise, there is no indication the trial court contemplated the best

interest of the children. We therefore conclude the trial court abused its discretion in reallocating
                                                7


the child tax exemptions for both children to Mr. Knott for the 2016 tax year and for the

subsequent years.

       {¶20} Ms. Knott’s third assignment of error is sustained.

                               ASSIGNMENT OF ERROR FOUR

       THE TRIAL COURT’S FINDING THAT FATHER WAS NOT IN CONTEMPT
       FOR CLAIMING BOTH CHILDREN AS DEPENDENTS ON HIS 2016 TAX
       RETURN IS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶21} In her fourth assignment of error, Ms. Knott argues the trial court erred in finding

that Mr. Knott was not in contempt for claiming both children as dependents on his 2016 tax

return. We disagree.

       {¶22} “This Court reviews contempt proceedings for an abuse of discretion.” Zemla v.

Zemla, 9th Dist. Wayne No. 11CA0010, 2012-Ohio-2829, ¶ 8. An abuse of discretion is more

than an error of judgment; it means that the trial court was unreasonable, arbitrary, or

unconscionable in its ruling. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983). When

applying this standard, a reviewing court is precluded from simply substituting its own judgment

for that of the trial court. Pons v. Ohio State Med. Bd., 66 Ohio St. 3d 619, 621 (1993).

       {¶23} Pursuant to the divorce decree, Mr. Knott was entitled to claim both children as

dependents for the 2015 tax year, and beginning with the 2016 tax year, Mr. Knott and Ms. Knott

would each claim one of the children as a dependent for tax purposes. As we have noted, the

trial court’s order overruling objections to the magistrate’s decision found Ms. Knott in

contempt, retroactively reallocated both child tax exemptions to Mr. Knott for the 2016 tax year,

reallocated both child tax exemptions to Mr. Knott for subsequent years, and found that Mr.

Knott was not in contempt.       Neither the magistrate’s decision nor the trial court’s order
                                                 8


overruling objections provided any basis or analysis for concluding that Mr. Knott was not in

contempt.

       {¶24} The refusal to punish disobedience of the court’s order, given the context of the

trial court’s rulings, namely the retroactive reallocation of the child tax exemption, appears to be

an attempt to remedy the fact that Mr. Knott was unable to claim both children as dependents for

the 2015 tax year. As such, we cannot say the trial court was unreasonable, arbitrary, or

unconscionable in its ruling. “This Court has held that, ‘[if] contempt proceedings are invoked

solely by the person aggrieved by disobedience of the court’s order, a refusal to punish for

contempt is largely within the discretion of the trial court * * *.’” Akin v. Akin, 9th Dist. Summit

Nos. 25524 and 25543, 2011-Ohio-2765, ¶ 44, quoting Thomarios v. Thomarios, 9th Dist.

Summit No. 14232, 1990 Ohio App. LEXIS 59, *4 (Jan. 10, 1990). We conclude the trial court

did not abuse its discretion in refusing to hold Mr. Knott in contempt.

       {¶25} Ms. Knott’s fourth assignment of error is overruled.

                                ASSIGNMENT OF ERROR FIVE

       THE TRIAL COURT, IN RULING ON MOTHER’S OBJECTIONS, FAILED
       TO UNDERTAKE AN INDEPENDENT REVIEW TO ASCERTAIN THAT
       THE MAGISTRATE PROPERLY DETERMINED FACTUAL ISSUES AND
       APPROPRIATELY APPLIED THE LAW.

       {¶26} In her fifth assignment of error, Ms. Knott argues the trial court erred because it

failed to undertake an independent review of the magistrate’s decision. We disagree.

       {¶27} “[T]he decision to adopt, reject, or modify a magistrate’s decision lies within the

discretion of the trial court and should not be reversed on appeal absent an abuse of discretion.”

Barlow v. Barlow, 9th Dist. Wayne No. 08CA0055, 2009-Ohio-3788, ¶ 5.                  An abuse of

discretion implies that a trial court was unreasonable, arbitrary or unconscionable in its

judgment. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983). As a reviewing court
                                                9


applying the abuse of discretion standard, we may not substitute our judgment for that of the trial

court. Pons v. Ohio State Med. Bd., 66 Ohio St. 3d 619, 621 (1993).

       {¶28} Civ.R. 53(D)(4)(d) provides: “In ruling on objections, the court shall undertake an

independent review as to the objected matters to ascertain that the magistrate has properly

determined the factual issues and appropriately applied the law.” “The independent review that

is required of the trial court has two components: (1) whether, with respect to the objected

matters, the magistrate properly determined the factual issues before it, and (2) whether the

magistrate appropriately applied the law to those factual determinations.” Lakota v. Lakota, 9th

Dist. Medina No. 10CA0122-M, 2012-Ohio-2555, ¶ 14.

       {¶29} “An appellate court reviewing a lower court’s judgment indulges in a presumption

of regularity of the proceedings below.” Hartt v. Munobe, 67 Ohio St. 3d 3, 7 (1993). “Appellate

courts thus presume that a trial court conducted an independent analysis in reviewing a

magistrate’s decision in accordance with Civ.R. 53(D)(4)(d) * * *.” Faulks v. Flynn, 4th Dist.

Scioto No. 13CA3568, 2014-Ohio-1610, ¶ 27. “Accordingly, a party asserting error bears the

burden of affirmatively demonstrating the trial court’s failure to perform its * * * duty of

independent analysis.” Freeman v. Freeman, 9th Dist. Wayne No. 07CA0036, 2007-Ohio-6400,

¶ 53. “An affirmative duty requires more than a mere inference, it requires appellant to provide

the reviewing court with facts to rebut our general presumption.” In re Taylor G., 6th Dist.

Lucas No. L-05-1197, 2006-Ohio-1992, ¶ 21.

       {¶30} “[T]he mere fact the trial court did not cite any specific portion of a transcript or

exhibit does not demonstrate the court failed to conduct an independent review of the objected

matters as required by Civ.R. 53(D)(4)(d).” In re G.C., 12th Dist. Butler Nos. CA2016-12-237,

CA2016-12-238, CA2016-12-239, and CA2016-12-240, 2017-Ohio-4226, ¶ 18. “While citing
                                                10


such material would tend to demonstrate that the trial court conducted the requisite independent

review, there is no requirement in Civ.R. 53(D)(4)(d) that the trial court do so.” Hampton v.

Hampton, 12th Dist. Clermont No. CA2007-03-033, 2008-Ohio-868, ¶ 17. Likewise, we cannot

conclude that the trial court did not conduct an independent review simply because it did not

discuss every conceivable characterization of the evidence. See Brandon v. Brandon, 3d Dist.

Mercer No. 10-08-13, 2009-Ohio-3818, ¶ 35.

       {¶31} Ms. Knott contends that the trial court’s finding that she “took both exemptions in

2015 by allowing her [grand]father to claim both children as dependents on his tax return”

supports her theory that the trial court failed to engage in an independent analysis because the

finding of fact is unsupported by the evidence. In our analysis of Ms. Knott’s first assignment of

error, we concluded there was no evidence or testimony presented to support the notion that Ms.

Knott “allowed” her grandfather to claim the children as dependents. We do not conclude,

however, that the trial court’s characterization of Ms. Knott’s role in these events overcomes the

presumption of regularity or leads to the conclusion that the trial court failed to engage in an

independent analysis.

       {¶32} Because Ms. Knott has not affirmatively demonstrated the trial court’s failure to

perform its duty of independent analysis, her fifth assignment of error is overruled.

                                                III.

       {¶33} Ms. Knott’s first and third assignments of error are sustained. Her fourth and fifth

assignments of error are overruled. We decline to address the second assignment of error. The

judgment of the Summit County Court of Common Pleas, Domestic Relations Division, is

affirmed in part, and reversed and remanded in part.
                                                11


                                                                        Judgment affirmed in part,
                                                                           and judgment reversed
                                                                            and remanded in part.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                     THOMAS A. TEODOSIO
                                                     FOR THE COURT



SCHAFER, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

L. TERRENCE UFHOLZ, Attorney at Law, for Appellant.

WILLIAM KNOTT, pro se, Appellee.